DETAILED ACTION
	Claims 3751 and 52-57 are currently pending in the instant application.  Claims 37, 38, 40-42, 44-48, 50, 53, and 57 appear allowable over the prior art of record.  Claims 39, 42, 49, 51, and 54-56 are rejected.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on 19 May 2021 and 30 March 2021 have been entered.
Response to Amendment and Arguments
Applicant's amendment and arguments filed 30 March 2021 have been fully considered and entered into the instant application .  Applicant’s amendment has overcome the objection to claims 38, 40-45, 47-50 and 52; has overcome the 35 USC 112 rejection of claims 46 and 52; and has overcome the 35 USC 103 rejection of claims 37 and 53.   
Election/Restrictions
Applicant’s election without traverse of Group I and the species of example 122 in the reply filed on 29 June 2020 has been previously acknowledged.
According to MPEP 803.02, the examiner has determined whether the elected species is allowable.  Applicants’ elected species appears allowable.  Therefore, the search and examination has been extended to the entirety of the products claimed which also appear allowable over the prior art of record.  

Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 21 May 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 39 and 51 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon Specifically, for example, claims 39 and 51 redefine one –OH group in R3 (or Rz) or one NH group of NHC(=W)NHR18 of R3 outside the scope of parent claim 37.  Specifically, for example, Rz in parent claim 37 is defined to be substituted with R18a which is:

    PNG
    media_image1.png
    54
    530
    media_image1.png
    Greyscale
.  In claims 39 and 51, changing the -OH of R18a to be a phosphate ester or OR25 is outside the scope of the parent claim OR25 and OP(O)(OH)2 are not possible definitions of R18a in claim 37.  Claim 37 has the group Rz as substituted with one or more R18a which does not include the values provided in dependent claims 39 and 51.  Additionally, parent claim 37 has R3 defined as –NHC(=W)NHR18 and does not have the hydrogen being removed and a substituent added.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43 and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claims 43 and 40 limit Rz to a 5- or 6-membered heteroaryl “comprising”.  The heteroaryl  groups listed after “comprising” are 5 or 6 membered heteroaryl groups.  It is unclear what else is comprised within the 5- or 6-membered 
Claims 54-56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.   Specifically, claim 54 (and it’s dependent claims 55 and 56) are drawn to a method inhibiting mTOR in a patient.  Claim 54 reads as follows:

    PNG
    media_image2.png
    192
    734
    media_image2.png
    Greyscale
.  Claim 54 states that the patent is “diagnosed with treating a disease or disorder”  This renders the claims indefinite as it is unclear how a patient is “diagnosed with treating”.  It is suggested that the phrase be amended to “diagnosed with a disease or disorder….”.  Claim 55 also has the “for treating”.  It is suggested that claim 55 be amended to delete “for treating a”. Additionally, claim 54 states that the “disease or disorder” is “related to mTOR inhibition, ATP-binding proteins”.  This renders the claims indefinite as it is unclear what the “ATP-binding proteins” are describing.  Is this something else the diseases or disorders are related to (compare to claim 55, which seems to be the case as the disease or disorder is “related to ATP-binding proteins”?  Is the “ATP-binding proteins” further defining the mTOR inhibition?  Additionally, claim 55 has the term “including” when discussing “ATP-binding proteins” and PI#K kinases or protein kinases”
Regarding claim 55, the phrase "includging" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information 

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					12 July 2021			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600